UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENTREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) March 26, 2012 DENNY’S CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-18051 13-3487402 (State or other jurisdiction of Commission File No. (I.R.S. Employer Incorporation or organization Identification No.) 203 East Main Street Spartanburg, South Carolina 29319-0001 (Address of principal executive offices) (Zip Code) (864) 597-8000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Effective March 30, 2012, Robert Rodriguez, who had served as the Chief Operating Officer of Denny's Corporation (the "Company"), is no longer an employee or officer of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Denny's Corporation Date: March 30, 2012 /s/ John C. Miller John C. Miller Chief Executive Officer and President
